DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments have been considered but are moot due to the change of scope of the claims (claim 1 amended with some of the limitations of claim 2 and the limitations of claim 5). The previous rejection (and objection of claim 2) has been withdrawn due to new prior art references found in the latest search.
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 02/08/2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, lines 6-7, “a terminal bar that is inserted into the tubular portion and electrically connects the terminal bar to the busbar” should read “a terminal bar that is inserted into the tubular portion and connects electrically to the busbar”.
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "40" and "42" have been used to designate the “busbar support portion” and the “holding portion” respectively, but they appear to be pointing and referring to the same annular element.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozawa et al. (US 2015/0162798, hereinafter “Ozawa”).

Regarding claim 1, Ozawa discloses a motor for use in a driving device ([0013]), the motor (see fig. 1) comprising: 
a rotor (12) that is rotatable around a central axis (A); 
a stator (11) that opposes the rotor (12); 
a busbar (23) that is electrically connected ([0042]) to the stator (11); 
a busbar support portion (23a) that holds the busbar (23) and that includes a tubular portion (resin projection covering the lower portion of terminal “23b”, see annotated fig. 1); and 
a terminal bar (23b) that is inserted (product by process, see paragraph below) into the tubular portion (see annotated fig. 1) and electrically connects the terminal bar (23b) to the busbar (23); wherein
the busbar support portion (23a) opposes an end of the stator (11) on one side (left side) in an axial direction, and the tubular portion (see annotated fig. 1) extends towards the one side (left side) in the axial direction which extends in parallel or substantially in parallel with the central axis (A); and 
the terminal bar (23b) includes a first end portion (right end in fig. below) that is electrically connected to the busbar (23, [0042]), and a connection terminal (24) that is at a second end portion (left end in fig. below) thereof and is electrically connectable to the driving device ([0043]).

    PNG
    media_image1.png
    626
    730
    media_image1.png
    Greyscale

The limitation “a terminal bar that is inserted into the tubular portion”, is a product by process limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Therefore, the limitation is being interpreted as “a terminal bar located inside the tubular portion”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa (US 2015/0162798) in view of  Ichikawa et al. (US 2006/0121773, hereinafter “Ichikawa”).

Regarding claim 2, Ozawa discloses the motor according to claim 1, wherein the terminal bar (23b) further includes: a bar-shaped portion (see annotated fig. 1) located between the busbar (23) and the connection terminal (24).

    PNG
    media_image2.png
    626
    730
    media_image2.png
    Greyscale

Ozawa does not disclose Application No. 16/848,876February 16, 2022Page 3 of 6a mold portion that covers a portion of the bar-shaped portion and a portion of the connection terminal while electrically connecting the bar-shaped portion and the connection terminal to each other.

However, Ichikawa teaches (see fig. 2, [0023-0031]) a mold portion (6) that covers a portion of a bar-shaped portion (3, 4) and a portion of a connection terminal (1, 2) while electrically connecting the bar-shaped portion (3, 4) and the connection terminal (1, 2) to each other.

    PNG
    media_image3.png
    208
    438
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Ozawa’s motor, a mold portion covering a portion of the bar-shaped portion and a portion of the connection terminal while electrically connecting the bar-shaped portion and the connection terminal to each other, in order to provide a highly-reliable electrical connection with good sealing, insulating and waterproof properties, as taught by Ichikawa ([0012-0013]).


Regarding claim 3, Ozawa in view of Ichikawa discloses the motor according to claim 2. Ozawa further discloses that the bar-shaped portion (see annotated fig. 1 above in claim 2 rejection) is inserted (product by process, see paragraph below) into the tubular portion (see annotated fig. 1).  


The limitation “the bar-shaped portion is inserted into the tubular portion”, is a product by process limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Therefore, the limitation is being interpreted as “the bar-shaped portion is located inside the tubular portion”.

Regarding claim 8, Ozawa in view of Ichikawa discloses the motor according to claim 3. Ozawa further discloses that the busbar support portion (23a) further includes a holding portion (see Examiner’s Note below) that holds the busbar (23); the tubular portion (see annotated fig. below) protrudes from the holding portion (23a); and the busbar (see annotated fig. below) is electrically connected to the bar-shaped portion (see annotated fig. below) at a position on a base side (in the vicinity, see fig. 1) of the tubular portion (see annotated fig. below).  

    PNG
    media_image4.png
    626
    730
    media_image4.png
    Greyscale

Examiner’s Note: It is not clear what exactly is the structural difference between the “busbar support portion” and the “holding portion” since they both appear to refer to the same element (see Drawings objection). Therefore, Examiner is interpreting both parts to refer to the same annular element that supports and holds the bus bar.

Regarding claim 12, Ozawa in view of Ichikawa discloses the motor according to claim 2. Ozawa further discloses, or at the very least suggests, that the bar-shaped portion (see annotated fig. above) includes a terminal portion (portion connected to “24”, see fig. 1); and the terminal portion and the connection terminal (24) are connected to each other (see fig. 1).  
Ozawa does not specifically disclose that the terminal/end portion of the bar-shaped portion is specifically flat.

However, Ichikawa teaches ([0028-0032], see figs. 3A-3B) changing the terminal end of a conductor from “bar-shaped” (1a) to a flat portion (2) in order to easily mate the two terminals by superposing their flat portions (2 & 4, see fig. 2), and provide a highly-reliable electrically-contacted condition with a small number of parts ([0032]).

    PNG
    media_image3.png
    208
    438
    media_image3.png
    Greyscale


    PNG
    media_image5.png
    216
    600
    media_image5.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Ozawa’s motor, the recited arrangement, in order to provide a highly-reliable electrically-contacted condition with a small number of parts, as taught by Ichikawa ([0032]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ozawa (US 2015/0162798) in view of Ichikawa (US 2006/0121773), as applied to claim 3 rejection, and further in view of Holmes (US 2009/0025952).

Regarding claim 4, Ozawa in view of Ichikawa discloses the motor according to claim 3, but does not disclose that a gap is located between the tubular portion and the bar-shaped portion.  

However, Holmes teaches (see figs. 6-7, [0028]) a gap (261) located between a tubular portion (248) and a bar-shaped portion (240).  

    PNG
    media_image6.png
    275
    457
    media_image6.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the motor of Ozawa in view of Ichikawa, a gap located between the tubular portion and the bar-shaped portion, in order to provide a cooling passage, as taught by Holmes ([0028]).

Claims 6, 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa (US 2015/0162798) in view of Ichikawa (US 2006/0121773), as applied to claim 3 rejection, and further in view of Morrill (US 3,541,493).

Regarding claim 6, Ozawa in view of Ichikawa discloses the motor according to claim 3, but does not disclose that the tubular portion includes a rib on an outer surface thereof, the rib extending in an axial direction which extends in parallel or substantially in parallel with the central axis.

However, Morrill teaches (see figs. 1 & 3, col. 4, lines 6-11) a tubular portion (50 & 52) which includes a rib (54) on an outer surface thereof (see fig. 3), the rib (54) extending in an axial direction which extends in parallel or substantially in parallel with the central axis (A, see annotated fig. 1).

    PNG
    media_image7.png
    265
    342
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    231
    244
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the motor of Ozawa in view of Ichikawa, the recited arrangement, in order to maintain the tubular portions and conductors inside them, in a spaced apart relationship and provide ample creepage distances between them, as taught by Morrill (col. 4, lines 6-11, col. 5, lines 4-6).
Regarding claim 7, Ozawa in view of Ichikawa discloses the motor according to claim 3. Ozawa further discloses that the busbar support portion (23a) includes a plurality of the tubular portions (one for each phase, [0042]), but does not disclose that each adjacent pair of the plurality of tubular portions are coupled to each other by a coupler.

However, Morrill teaches (see fig. 3, col. 4, lines 6-11) an adjacent pair of a plurality of tubular portions (50 & 52) which are coupled to each other by a coupler (54).

    PNG
    media_image7.png
    265
    342
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the motor of Ozawa in view of Ichikawa, the recited arrangement, in order to maintain the tubular portions and conductors inside them, in a spaced apart relationship and provide ample creepage distances between them, as taught by Morrill (col. 4, lines 6-11, col. 5, lines 4-6).
Regarding claim 14, Ozawa in view of Ichikawa discloses the motor according to claim 2, but does not disclose that an outside diameter of the mold portion is larger than an outside diameter of the tubular portion.

However, Morrill teaches having an outside diameter of a mold portion (34) being larger (see figs. 2-3) than an outside diameter of a tubular portion (52).

    PNG
    media_image9.png
    301
    257
    media_image9.png
    Greyscale


    PNG
    media_image7.png
    265
    342
    media_image7.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the motor of Ozawa in view of Ichikawa, the recited arrangement, in order to provide water-tight sealing and ample creepage distances between the contact elements, as taught by Morrill (col. 4, lines 6-11, col. 5, lines 4-6).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the motor of Ozawa in view of Ichikawa, the recited arrangement, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. [MPEP 2144.04]

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ozawa (US 2015/0162798) in view of Ichikawa (US 2006/0121773), as applied to claim 8 rejection, and further in view of Kinoshita et al. (US 2007/0273221, hereinafter “Kinoshita”).

Regarding claim 9, Ozawa in view of Ichikawa discloses the motor according to claim 8, but does not disclose thatApplication No. 16/848,876February 16, 2022 Reply to the Office Action dated December 17, 2021Page 4 of 6the holding portion includes an L-shaped leg portion that protrudes outward in a radial direction from an annular body portion of the holding portion.  

However, Kinoshita teaches a holding portion of a bus bar (see fig. 3C, [0037]) which includes an L-shaped leg portion (see fig. 3C) that protrudes outward in a radial direction (see fig. 3C) from an annular body portion of the holding portion (bus bar body).  

    PNG
    media_image10.png
    209
    204
    media_image10.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the motor of Ozawa in view of Ichikawa, the recited arrangement, in order to securely fix the bus bar in position, as taught by Kinoshita ([0037]).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa (US 2015/0162798) in view of Ichikawa (US 2006/0121773) and Kinoshita (US 2007/0273221), as applied to claim 9 rejection, and further in view of Migita et al. (US 2010/0187923, hereinafter “Migita”).

Regarding claim 10, Ozawa in view of Ichikawa and Kinoshita discloses the motor according to claim 9, but does not disclose that the leg portion includes two first leg portions which have a same shape, and a second leg portion; and a width of the second leg portion in a circumferential direction is larger than that of each of the first leg portions.  

However, Migita teaches a busbar (1, see fig. 3) comprising a leg portion (see circled portion on annotated fig. 3) which includes two first leg portions (FLP, see annotated fig. 3) which have a same shape, and a second leg portion (SLP, see annotated fig. 3); and a width of the second leg portion (SLP) in a circumferential direction is larger than that of each of the first leg portions (FLP).  

    PNG
    media_image11.png
    486
    488
    media_image11.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the motor of Ozawa in view of Ichikawa and Kinoshita, the recited arrangement, as taught by Migita (see fig. 3), in order to provide a stronger support for the terminal connector portion since this area clearly weights more than the sides of the busbar (where the first legs are located) and would also be more prone to stresses due to the connection/disconnection of the external power supply ([0032]).

Regarding claim 11, Ozawa in view of Ichikawa, Kinoshita and Migita discloses the motor according to claim 10. 

Ozawa does not disclose that the tubular portion is on a second leg portion.  

However, Migita further discloses a tubular portion (where the busbar terminal “23” is located, see annotated figs. 3-4) which is on the second leg portion (SLP, see annotated fig. 3).

    PNG
    media_image12.png
    486
    488
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    498
    484
    media_image13.png
    Greyscale



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the motor of Ozawa in view of Ichikawa and Kinoshita, the recited arrangement, as taught by Migita (see fig. 3), in order to provide a stronger support for the terminal connector portion since this area clearly weights more than the sides of the busbar (where the first legs are located) and would also be more prone to stresses due to the connection/disconnection of the external power supply ([0032]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ozawa (US 2015/0162798) in view of Ichikawa (US 2006/0121773), as applied to claim 2 rejection, and further in view of Turk (US 3,350,587).
Regarding claim 13, Ozawa in view of Ichikawa discloses the motor according to claim 2, but does not disclose that an outside diameter of a bar-shaped portion side of the mold portion is larger than an outside diameter of an end portion of a connection terminal side of the mold portion.
However, Turk teaches (see figs. 2-3) having an outside diameter of a bar-shaped portion (6) side of a mold portion (3, col. 2, lines 58-63) being larger (see diameter of “3” which tapers from right to left) than an outside diameter of an end portion of a connection terminal side (24) of the mold portion (3). 

    PNG
    media_image14.png
    193
    541
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    441
    477
    media_image15.png
    Greyscale

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the motor of Ozawa in view of Ichikawa, the recited arrangement, in order to provide fluid-tight gripping engagement and quick and easy connection and disconnection from the motor without having to worry about whether or not the leads are properly aligned, there being provided orienting means on the connector and motor for ensuring a proper connection every time, as taught by Turk (col. 2, lines 58-63, col. 3, lines 37-46).

Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the motor of Ozawa in view of Ichikawa, the recited arrangement, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. [MPEP 2144.04]

	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Moraza whose telephone number is 571-270-1205. The examiner can normally be reached Monday to Friday from 10:00 AM - 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER MORAZA/Examiner, Art Unit 2834   

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834